 


114 HR 3723 IH: Eyes on the Courts Act of 2015
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3723 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2015 
Mr. Nadler (for himself, Mr. Connolly, Mr. Quigley, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for media coverage of Federal appellate court proceedings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eyes on the Courts Act of 2015.  2.Media coverage in Federal appellate court proceedings (a)DefinitionsIn this section: 
(1)Presiding judgeThe term presiding judge means the judge presiding over a proceeding in an appellate court of the United States. In proceedings in which more than 1 judge participates, the presiding judge shall be the senior active judge so participating or, in the case of a circuit court of appeals, the senior active circuit judge so participating, except that— (A)in en banc sittings of any United States circuit court of appeals, the presiding judge shall be the chief judge of the circuit whenever the chief judge participates; and 
(B)in en banc sittings of the Supreme Court of the United States, the presiding judge shall be the Chief Justice whenever the Chief Justice participates. (2)Appellate court of the United StatesThe term appellate court of the United States means any United States circuit court of appeals and the Supreme Court of the United States. 
(b)Media coverage of court proceedings 
(1)In generalThe presiding judge in a proceeding of an appellate court of the United States shall permit the photographing, electronic recording, broadcasting, televising, or streaming in real time or near-real time on the Internet of that proceeding to or for the public, unless—  (A)the presiding judge determines in writing, on the motion of any party to the proceeding or sua sponte, that allowing such photographing, recording, broadcasting, televising, or streaming would violate the due process rights of a party to the proceeding or is otherwise not in the interests of justice; and 
(B)the determination under paragraph (1) is published at least 72 hours before the proceeding begins.  (2)Interlocutory appeals barredThe determination of a presiding judge under paragraph (1)(A) may not be challenged through an interlocutory appeal. 
(3)GuidelinesThe Judicial Conference of the United States may promulgate guidelines with respect to the management and administration of photographing, recording, broadcasting, televising, or streaming described under paragraph (1). (4)ProceduresIn the interests of justice and fairness, the presiding judge of each appellate court of the United States may promulgate rules and disciplinary measures for the courtroom use of any form of media or media equipment and the acquisition or distribution of any of the images or sounds obtained in the courtroom. The presiding judge may also require written acknowledgment of the rules by anyone individually or on behalf of any entity before being allowed to acquire any images or sounds from the courtroom. 
(c)Effective dateThis Act shall apply with respect to any proceeding in an appellate court of the United States that begins on or after the end of the 14-day period beginning on the date of the enactment of this Act.  